Motion for an order of prohibition granted to the extent that the respondent justice of the Supreme Court will be restrained from hearing and deciding the motion for a new trial in People of the State of New York v. Singer, Kleinman and Silverman in so far as it involves items of alleged misconduct on the part of the trial justice, the Special Deputy Attorney-General and members of the jury, and denied as to items of newly-discovered evidence. The motion will be limited on the hearing strictly to items of newly-discovered evidence. The defendants may have recourse, with respect to alleged misconduct, to the procedure outlined in People v. Kelly (94 N. Y. 526). There is only a question of law involved; therefore, there is no need for an alternative order. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur; Lazansky, P. J., concurs upon a further ground, viz., the Special Deputy Attorney-General has consented that the above-mentioned items involving alleged misconduct should be incorporated in the record on appeal.